Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
DETAILED ACTION
Status of Claims
Claim(s) 1-21 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 

Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
analyze pixels of at least two images of a roof having a plurality of roof portions, the at least two images taken from different perspectives, at least one of the images being an oblique image, to determine:
a footprint of the roof, comprising an outer boundary of the roof, utilizing two-dimensional or three-dimensional information regarding edges of the roof to determine line segments of the footprint;
a predominant pitch of the roof;
determine an estimated roofing area of the roof based on the predominant pitch and the footprint of the roof;
This is an abstract idea because it is a mental processes that can be performed in the human mind, including observation, evaluation, judgement, and opinion.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receive, through a graphical user interface, a request for a roof report from a user;
generate a roof report, wherein the roof report includes at least one image showing the roof and the estimated roofing area of the roof
receiving and obtaining data (at least claim 2,3,9)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of generating are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receive, through a graphical user interface, a request for a roof report from a user;
generate a roof report, wherein the roof report includes at least one image showing the roof and the estimated roofing area of the roof
receiving and obtaining data (at least claim 2,3,9)
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

For these reasons, the claims are rejected under 35 U.S.C. 101.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 10, 11-14, 16-17, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pershing (US 2010/0110074) in view of Thornberry (US 2010/0296693).

	
Referring to Claim 1, Pershing teaches one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems that when executed cause the one or more computer systems to:
analyze pixels of at least two images of a roof having a plurality of roof portions (see Pershing ¶0030), the at least two images taken from different perspectives, at least one of the images being an oblique image (see Pershing Fig. 4A and ¶0062), to determine:
a footprint of the roof, comprising an outer boundary of the roof, utilizing two-dimensional or three-dimensional information regarding edges of the roof to determine line segments of the footprint (see Pershing ¶¶0077,89 and Fig. 6C);
a predominant pitch of the roof (see Pershing ¶¶0077,84, the pitch of two surfaces according to [0084] is “4 inches of rise per foot of run” and this is interpreted as one of the alternative ways to calculate a predominant pitch according to paragraph [0077] of the applicant’s specification; in addition, and in the alternative, Perishing teaches wherein a predominant pitch as a weighted average because both of the surfaces have a “4 inches of rise per foot of run” and with a weight of 1.0, the average is “4 inches of rise per foot of run”);
determine an estimated roofing area of the roof based on the predominant pitch and the footprint of the roof (see Pershing ¶¶0106,56
generate a roof report, wherein the roof report includes at least one image showing the roof and the estimated roofing area of the roof (see Pershing ¶0106 and Fig. 3E).
Perishing does not teach receive, through a graphical user interface, a request for a roof report from a user. However, Thornberry teaches this (see Thornberry Fig. 4D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these references because the results would be predictable. Specifically, Perishing would continue to teach generating a roof report, except that now it would also receive a request, through a GUI, a request for the roof report according to the teachings of Thornberry. This is a predictable result of the combination.

	Referring to Claim 2, the combination teaches the one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems of claim 1, that when executed further cause the one or more computer systems to receive a location of the roof and to obtain the at least two images of the roof based on the location of the roof (see Pershing ¶¶0028-29).

	Referring to Claim 3, the combination teaches the one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems of claim 2, that when executed further cause the one or more computer systems to receive validation of the location of the roof (see Pershing ¶0029).

see Pershing ¶¶0043,45).

	Referring to Claim 6, the combination teaches the one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems of claim 1, wherein the estimated roofing area of the roof is reported as a quantity of roofing material (see Pershing ¶0056).

	Referring to Claim 10, the combination teaches the one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems of claim 1, that when executed further cause the one or more computer systems to receive a roofing order for the roof report (see Pershing ¶0107).

	Referring to Claims 11-14, 16-17, 21, these claims are similar to claims 1-3, 5-6, 10 and therefore rejected under the same reasoning and rationale.

Claims 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pershing (US 2010/0110074) in view of Thornberry (US 2010/0296693) in further view of Como (US 2002/0087332).

Referring to Claim 4, the combination teaches the one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems of claim 1, wherein the roof report includes one or more ortho images of the roof, one or more oblique images of the roof, the estimated roofing area (see Pershing Fig. 3A-3E). Pershing does not teach wherein the report further includes contact information of one or more contractor within a region of interest of a geographic location of the roof. However, Como teaches wherein a report includes contact information of one or more contractor within a region of interest of a geographic location of a roof (see Como ¶0093-96 and Fig. 12A). It would have been obvious to one of ordinary skill in the art before the date of invention to combine these references because the results would be predictable. Specifically, Pershing and Thornberry would continue to generate a roof report that includes images of the roof and an estimated roofing area, except that now it would also have contact information for contractors according to the teachings of Como. This is a predictable result of the combination. 

Referring to Claim 15, this claim is similar to claim 4 and therefore rejected under the same reasoning and rationale.


Remarks

1.	The applicant respectfully argues on pages 11 of the remarks that the claims are analogous to those in Thales Visionix Inc. v. United States.
The examiner respectfully disagrees. In that case, the court held that “While the claims utilize mathematical equations to determine the orientation of the object relative to the moving reference frame, the equations—dictated by the placement of the inertial sensors and application of laws of physics—serve only to tabulate the position and orientation information in this configuration…. Just as the claims in Diehr reduced the likelihood that the rubber molding process would result in “overcuring” or “undercuring,” id. at 187, the claims here result in a system that reduces errors in an inertial system that tracks an object on a moving platform.”
In the Thales application, the inventor improved the technology of inertial systems that track an object moving on moving platform. The underlying technology was improved. Unlike Thales, in the present application, the concept of “analysis of pixels of images” (remarks page 11) is not improved by the current invention. Instead, the applicant has devised a method of estimating a roof area using technology, but estimating a roof area is not technology in and of itself. 
The applicant later on page 11 discusses “image analysis systems” but that is different from the technology applicant is alleging is being improved, namely “analysis of pixels of images” at the top of page 11. Imagine analysis systems are not technology because humans can analyze images without technology.

The examiner respectfully disagrees and notes that the determination of the predominant pitch of the roof is part of the abstract idea because it can be performed mentally. While there may be more that the applicant intends is going on behind the scenes from a technological standpoint, those concepts are not recited in the claims. Accordingly for purposes of 35 U.S.C. 101, the analysis is interested in the “additional elements” and as currently claimed, the predominant pitch is not an additional element.
For these reasons, the applicant’s arguments are not persuasive.
2.	The applicant respectfully argues on pages 12-13 of the remarks that the invention increases speed at which an estimate can be prepared, which may reduce labor and fuel costs associated with on-side visits and this is an improvement. The applicant cites to paragraph [0002] of the specification which states that “[t]he time and energy for providing such an estimate becomes laborious and may be affected by contractor timing, weather, contractor education, and the like”.
The examiner respectfully disagrees because this is a business improvement and not an improvement in any specific technology. As was already discussed, roofing estimation is not technology for purposes of 35 U.S.C. 101. For these reasons, the applicant’s arguments are not persuasive.
3.	The applicant respectfully makes similar arguments about saving computation resources on pages 13-14 of the remarks in regards to calculating a 
4.	The applicant respectfully argues on pages 14-15 of the remarks that the predominant pitch recited in the current application is different from the pitch recited in the prior art of Perishing. The applicant cites to figure 5E of Perishing, but the examiner cannot find this figure in Perishing. The closest figure the examiner can find similar to the depicted 5E on page 15 of the remarks is figure 3F. It is close enough and does not prevent further analysis of the applicant’s arguments.
5.	The applicant argues on pages 15-19 of the remarks that the predominant pitch “may be a weighted average of individual pitch factors for two or more portions of the roof” and then describes how it can improve computer functions, computational resources, labor, and time involved in determining the outline of the footprint of a roof.
The examiner respectfully argues that a predominant pitch is not an additional element and it is part of the abstract idea itself. In addition, the calculation of a pitch is different from the computer specific rules recited in McRo. As an example, humans have determined a square footage of a roof using a calculated pitch for thousands of years without the aid of computers. The applicant has devised a new way to estimate the area of a roof using a predominate pitch. But that in an of itself is not technology, not an improvement to technology, and the claims fail to recite the type of computer specific rules that were recited in McRo. For these reasons, the applicant’s arguments are not persuasive.

The examiner respectfully disagrees and notes that claims 7-9 and 18-20 have been indicated as allowable over the prior art (but still subject to a rejection under 35 U.S.C. 101) because they explicitly recite how the predominant pitch is calculated. But the independent claims do not recite how to specifically calculate predominant pitch and paragraph [0077] states that the predominant pitch “may be” a weighted average of two or more pitch factors. The phrase “may be” means that there are other ways to calculate predominant pitch.
Perishing teaches a predominant pitch two separate ways:
First, the predominant pitch is calculated in at least paragraph [0084] where pitch indicator 521 and 522 are determined and calculated to be a 4 inch of rise per foot of run. That is a predominant pitch because it “may be” another way to calculate a predominant pitch other than through using a weighted average of two or more pitch factors.
Second, the predominant pitch is calculated in at least paragraph [0084] where pitch indicator 521 and 522 are determined and calculated to be a 4 inch of rise per foot of run and with a weight of 1.0 the weighted average is still 4 inch of rise per foot or run.

7.	The remainder of the applicant’s arguments focus on the applicant’s interpretation of predominant pitch. While the applicant is free to be his or her own lexicographer, the applicant has not specifically defined predominant pitch and left it open for alternative interpretations by using the “may be” language in paragraph [0077]. As was previously stated, the simple way to overcome the prior art of record is to more explicitly claim what the determination of predominant pitch comprises. For these reasons, the applicant’s arguments are not persuasive.
8.	The examiner recommends a telephone interview to suggest ways to overcome the rejection under 101 and 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684